DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the communication filed on 08/24/2022. As an initial matter, the 35 USC 112 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended claims 1-18 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock et al (US 20190108912 A1), and further in view of Oono et al (US 20190018933 A1) and Wang et al (Wang, Kanix, et al. "Classification of common human diseases derived from shared genetic and environmental determinants." Nature genetics 49.9 (2017): 1319-1325.) and further in view of Wiebe et al (US 20180232649 A1).

RE claim 1, Spurlock teaches A method for machine learning over an input space comprising a plurality of input variables relating to a plurality of organisms, and at least a subset of a training dataset of samples of the respective variables, to attempt to identify a value of at least one parameter that increases a log-likelihood of the at least a subset of a training dataset with respect to a model, the model expressible as a function of the at least one parameter (Fig 1, abstract, [0064]), the method executed by circuitry including at least one processor (Fig 4, [0018] ) and comprising; 
forming a latent space comprising a genetic latent subspace and an environmental subspace, each subspace comprising one or more continuous random latent variables (Fig 2#209, [0062], [0064] “Bayesian networks are probabilistic graphical models that represent a set of random variables and their conditional dependencies via directed acyclic graphs (DAGs). The DAGs have nodes that represent random variables that may be observable quantities, latent variables, unknown parameters or hypotheses.”, [0069] “datasets are obtained from publicly available data sources and proprietary data sources and contain population data such as outcome data, phenotypic data, environmental data, demographic data, geographic data, genetic data”); 
forming an approximating posterior distribution over the latent space, conditioned on the input space; forming a prior distribution over the latent space and forming a distribution over the input space, conditioned on the latent space, the distribution conditioned on the random latent variables of the genetic latent subspace ([0064]-[0065] “Bayesian networks are probabilistic graphical models that represent a set of random variables and their conditional dependencies via directed acyclic graphs (DAGs). The DAGs have nodes that represent random variables that may be observable quantities, latent variables, unknown parameters or hypotheses. Edges represent conditional dependencies; nodes that are not connected represent variables that are conditionally independent of each other. Each node is associated with a probability function that takes, as input, a particular set of values for the node's parent variables, and gives (as output) the probability (or probability distribution, if applicable) of the variable represented by the node….  The variation of the dependent variable may be characterized around a regression function and described by a probability distribution.”);
and training the model based on the approximating posterior and prior distributions, by sampling from the approximating posterior distribution via the at least one processor (Figs 3-4, [0066]-[0067], [0069]  ).
Spurlock is silent RE: a decoding distribution and based on genetic covariance induced by familial relationships between organisms; and training the model based on the decoding distributions.
However Oono teaches a generative ML model for comprising typical encoder/decoders for encoding/decoding data/distribution from/to previous/next level for effective data interpretation and communication in Figs 6-7, [0025], [0083] and forming a decoding distribution [0088]. Oono is silent RE: the random latent variables of the genetic latent subspace based on genetic covariance induced by familial relationships between organisms. However Wang teaches in page 7 col 1 to obtain the probability for an individual to have a disease is measured by an underlying Gaussian latent variable (liability) on genetic covariance induced by familial relationships. This is readily available or can be equally applied in order to train the model based on the decoding distributions, applying a variational auto encoder to implement the neural network along with the training the model based on the approximating posterior and prior distributions, as readily recognized by one of ordinary skill in the art before the effective filing date of the invention.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Spurlock a system and method of forming a decoding distribution over the input space, conditioned on the latent space, the decoding distribution conditioned on the random latent variables of the genetic latent subspace based on genetic covariance induced by familial relationships between organisms; and training the model based on the decoding distributions, as set forth above applying Oono and Wang, in order to identify disease probability based on familial relationships utilizing the VAE of Oono to effectively implement the machine learning and thereby increasing system effectiveness and user experience.
Spurlock as modified by Oono and Wang is silent RE: the at least one processor communicatively coupled to at least one quantum processor and sampling from the prior distribution via the at least one quantum processor.
However Wiebe teaches in abstract, Figs 5, 10-11 [0021], [0025], [0073]  in order to   optimize machine the learning, effectively utilize a quantum processor.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Spurlock as modified by Oono and Wang the at least one processor communicatively coupled to at least one quantum processor and sampling from the prior distribution via the at least one quantum processor as suggested by Wiebe, to enhance the application of machine learning and thereby increasing system effectiveness and user experience.

RE claim 2, Spurlock as modified by Oono, Wang and Wiebe teaches wherein forming a decoding distribution over the input space, the decoding distribution conditioned on the random latent variables of the genetic latent subspace based on genetic covariance induced by familial relationships between organisms comprises conditioning a latent variable corresponding to an organism on a first parental latent variable corresponding to a first parent of the organism and a second parental latent variable corresponding to a second parent of the organism (Spurlock [0065] and Wang page 7 cols 1-2 wherein the “parents” (parental latent variables) comprise first and second parental latent variables corresponding to mother and father, ).
RE claim 3, Spurlock as modified by Oono, Wang and Wiebe teaches wherein forming a decoding distribution over the input space, the decoding distribution conditioned on the random latent variables of the genetic latent subspace based on genetic covariance induced by familial relationships between organisms further comprises conditioning the latent variable corresponding to the organism on a noise latent variable, the noise latent variable independent of the first and second parental latent variables (Wang page 7 cols 1 “… additive genetic effects”).
RE claim 4, Spurlock as modified by Oono, Wang and Wiebe teaches wherein forming a decoding distribution over the input space, conditioned on the latent space comprises conditioning the decoding distribution on the random latent variables of the environmental latent subspace based on shared environmental characteristics of a subset of the plurality of organisms (Wang page 7 cols 1-2).
RE claim 5, Spurlock as modified by Oono, Wang and Wiebe teaches wherein conditioning the decoding distribution on the random latent variables of the environmental latent subspace based on shared environmental characteristics of a subset of the plurality of organisms comprises, for a first subset of family latent variables in the environmental latent subspace and a second subset of sibling latent variables, conditioning the decoding distribution on the family latent variables and sibling latent variables when generating a representation of sibling organisms and conditioning on the family latent variables exclusive of the sibling latent variables when generating a representation of a parent organism of the sibling organisms (Wang page 7 cols 1-2).
RE claim 6, Spurlock teaches wherein training the model comprises training the model based on genetic sequence data for one or more of the plurality of organisms ([0011] “the results from laboratory tests, such as sequencing, expression profiling, blood tests, or the like can be provided to the machine learning system as part of the clinical data”, [0066] “data source such as RNA expression levels.” And [0069]).
RE claim 7, Spurlock teaches wherein the input space comprises diagnoses for a plurality of diseases for the plurality of organisms and training the model comprises generating one or more generated organisms each having a prediction for each of the plurality of diseases ([0067]).
RE claim 8, Spurlock as modified by Oono, Wang and Wiebe teaches comprises predicting diagnoses for one or more of the plurality of diseases for a given organism by determining a latent representation of the given organism based on the approximating posterior distribution, sampling one or more times from the prior distribution based on the latent representation to obtain one or more samples, generating the one or more generated organisms based on the one or more samples, and determining a prediction for each disease based on the one or more generated organisms and the decoding distribution (Spurlock [0007]-[0008], [0054], [0059], [0064]-[0065], claim 4 etc.  ).
RE claim 9, Spurlock as modified by Oono, Wang and Wiebe teaches  wherein forming a decoding distribution over the input space comprises conditioning the decoding distribution based on age information of the plurality of organisms and determining a prediction for each disease based on the decoding distribution comprises conditioning the decoding distribution based on an age of the given organism (Spurlock [0010],  Wang page 7 cols 1).
Claims 10-18 recite limitations similar in scope with limitations of claims 1-9 respectively and therefore rejected under the same rationale. In addition Spurlock teaches A machine-learning system, comprising: at least one processor; at least one nontransitory processor-readable medium communicatively coupled to the at least one processor, the at least one nontransitory processor-readable medium which stores at least one of processor-executable instructions or data (Fig 4, [0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/Primary Examiner, Art Unit 2619